In a proceeding to compel support of a child, brought pursuant to the Uniform Support of Dependents Law (Domestic Relations Law, art. 3-A), the appeal is from an order of the Family 'Court, Suffolk County, dated August 19, 1968, which directed appellant to pay $15 a week for such support. Order reversed, on the law, without costs, and proceeding remanded to the Family Court for further proceedings in accordance with the views, herein set forth. No questions of fact have been considered. When a respondent in a proceeding such as this (appellant here) denies the allegations in a petition forwarded here from the initiating State, he is entitled to a hearing on the merits. The same rules of evidence apply as in other civil proceedings (Domestic Relations Law, § 38-a). A judgment of a court of a foreign country cannot be admitted as evidence unless it is attested to in accordance with law (CPLR 4542, subd. [a]; Martens v. Martens, 284 N. Y. 363). Even when so admitted it may only be granted comity. Such respondent is free to prove, if he can, that it is offensive to our public policy and should not be granted recognition (Martens v. Martens, supra, p. 365). The court below should conduct further proceedings in this matter in the manner set forth under article 3-A of the Domestic Relations Law, in particular section 37 thereof. Beldock, P. J., Christ, Brennan, Hopkins and Martuseello, JJ., concur.